

115 HR 2678 IH: ETHICS Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2678IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Cicilline (for himself and Mr. Trott) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require all Members, officers, and employees of the House of Representatives to complete annual
			 ethics training, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Trust and Honorability In Congressional Standards Act of 2017 or the ETHICS Act of 2017. 2.Mandatory annual ethics training for Members, officers, and employees of the House of Representatives (a)Training ProgramThe Committee on Ethics of the House of Representatives shall conduct ongoing ethics training and awareness programs for Members, officers, and employees of the House of Representatives.
 (b)Timing for Completion of ProgramDuring each session of Congress in which a Member, officer, or employee serves in or is employed by the House of Representatives, the Member, officer, or employee shall complete a program conducted by the Committee on Ethics under this section not later than the last day of the session, except that—
 (1)an individual who did not serve or who was not employed in the previous session of Congress, or whose service or employment begins after the first day of the session, shall complete the program not later than 60 days after the individual’s service or employment begins; and
 (2)during the session of Congress in which this Act is enacted into law, each Member, officer, and employee shall complete the program not later than the last day of the session or 60 days after the date of the enactment of this Act, whichever occurs earlier.
 (c)Member DefinedIn this Act, the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 